Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-11, 17-19, and 22 are pending as of the response and amendments filed on 3/2/22. Claims 1-8, 12-16, and 20-21 have been canceled. 
The rejection under 35 USC 112(a) for lack of enablement is withdrawn in consideration of the amendments and the examiner’s amendment, discussed below.
The 103 rejections over Liu in view of Liu 2; and over Liu in view of Kim are withdrawn upon consideration of the amendments, Applicants’ arguments, and evidence of unexpected results. 
The nonstatutory double patenting rejection over the claims of USP 8236860 in view of Kim and Kotteas is withdrawn in consideration of Applicants’ arguments and evidence of unexpected results. 
Claims 9-11, 17-19, and 22 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Chang-Hsing Liang on 3/21/22.
Please amend the claims accordingly:
To claim 17, line 6, after “salt,”, delete “metabolite, solvate or prodrug”, and insert “or solvate”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have shown the combination of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(antroquinonol) and an anticancer agent selected from erlotinib, 5-FU, oxaliplatin, irinotecan, gemcitabine, and paclitaxel exhibits a synergistic inhibitory effect on the growth of pancreatic cancer cells, which is unexpected in view of the prior art. Liu, US 20110009494; and Liu 2, US 20150018296, both of previous record, represent the closest prior art. Liu teaches the compound antroquinonol for inhibiting pancreatic tumor growth, but doesn’t teach or suggest treating pancreatic cancer that is resistant or refractory to gemcitabine or paclitaxel, or combination therapy with erlotinib, 5-FU, oxaliplatin, irinotecan, gemcitabine, or paclitaxel. Liu 2 teaches antroquinonol for treating various types of cancers, and includes gemcitabine, erlotinib, and irinotecan within a list of numerous other chemotherapy agents that can be used in combination with antroquinonol, but there is no exemplification of combining antroquinonol with an anticancer agent selected from erlotinib, 5-FU, oxaliplatin, irinotecan, gemcitabine, and paclitaxel, or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 9-11, 17-19, and 22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627